Case: 19-11393     Document: 00515688756         Page: 1     Date Filed: 12/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 30, 2020
                                  No. 19-11393
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ralph Jay Adams, also known as Evil,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CR-6-10


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Ralph Jay Adams appeals the sentence imposed for his guilty plea
   conviction of possession with intent to distribute methamphetamine. The
   Government moves to dismiss the appeal based on the appeal waiver in his
   plea agreement. Adams contends that the appeal waiver is unenforceable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11393      Document: 00515688756           Page: 2    Date Filed: 12/30/2020




                                     No. 19-11393


   because the Government violated an implied term of the plea agreement by
   not moving for the additional one-level credit for acceptance of responsibility
   under U.S.S.G. § 3E1.1(b).
          When a plea agreement “is unambiguous, this court generally will not
   look beyond the four corners of the document.” United States v. Long,
   722 F.3d 257, 262 (5th Cir. 2013). Adams’s plea agreement unambiguously
   contains no term obligating the Government in any way concerning credit for
   acceptance of responsibility or the filing of a motion under § 3E1.1(b). The
   plain and unambiguous language of the plea agreement is not overcome by
   Adams’s assertions that the filing of a § 3E1.1(b) motion was an implied term
   during plea negotiations. See id. Adams has not shown that the appeal waiver
   is unenforceable due to a breach of the plea agreement by the Government.
          His alternative argument that he did not enter into the plea agreement
   knowingly and voluntarily also is unavailing. Adams indicated in the plea
   agreement and at rearraignment that the plea agreement was a complete
   statement of the parties’ agreement, the plea agreement superseded any
   other promises and representations by the parties, he was not pleading guilty
   based on any promises outside of the plea agreement, and he fully understood
   the plea agreement and accepted it voluntarily. See United States v. McClure,
   854 F.3d 789, 793, 797 (5th Cir. 2017); Long, 722 F.3d at 264. Lastly, Adams
   is incorrect that the Government failed to dispute his assertions in the district
   court about its obligation to file a § 3E1.1(b) motion, as the Government
   contended in the district court that it retained the discretion to decide
   whether to file a § 3E1.1(b) motion.
          Adams has not shown that the appeal waiver is unenforceable or that
   the challenges he seeks to make to his sentence fall within an exception to the
   appeal waiver. Accordingly, the Government’s motion is GRANTED, and
   the appeal is DISMISSED.




                                          2